Citation Nr: 0005824	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-03 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
internal derangement of the right knee.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
patella and femur fracture residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  The RO severed entitlement to service connection for 
internal derangement of the right knee and left patella and 
femur fracture residuals in a February 1959 rating decision, 
and a timely appeal was not perfected therefrom.

2.  Evidence received since the February 1959 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The February 1959 RO decision which severed service 
connection for internal derangement of the right knee and 
left patella and femur fracture residuals, is final.  38 
U.S.C.A. § 7105 (West 1991).

2.  The evidence received since the February 1959 RO decision 
is new and material, and the veteran's claims are reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

The claims file reveals that the RO notified the veteran of 
its decision severing service connection for internal 
derangement of the right knee and for a residual fracture of 
the left patella and femur in February 1959, following an 
administrative review.  It notified the veteran that it had 
reconsidered the evidence of record and that service 
connection was improperly granted for these disorders.  In 
the February 1959 decision, the RO concluded that a June 1951 
rating decision was clearly and unmistakably erroneous when 
it granted service connection because the evidence of record 
clearly showed that the disorders were not incurred in or 
aggravated by the veteran's military service.  That decision 
to sever the veteran's service-connected knee disabilities 
was not appealed, and it is final.  See 38 U.S.C.A. § 7105.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a claim reopened under 
38 U.S.C.A. § 5108.  Winters v. West, 12 Vet. App. 203 
(1999).  If new and material evidence has been presented, 
immediately upon reopening the claim VA must determine 
whether, based upon all the evidence of record in support of 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
If the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id.

Available to the RO in February 1959 were the appellant's 
service medical records, post-service private and VA medical 
records, and statements provided by the veteran.

The Board notes that the veteran's service induction 
examination is negative for bilateral knee pathology.  A 
March 1945 service medical x-ray study shows a fracture 
separating a small segment of the superior lateral quadrant 
of the left patella with moderate amount of separation of 
fragments.  Several days later, after reexamining the x-ray 
study, the service examiner noted that there was a moderate 
amount of fluid present in the supra-patellar portion of the 
left knee joint with no evidence of fracture or other bone or 
joint pathology.  The left patella was noted as being 
congenitally bipartite.  In March 1945, the diagnosis was 
internal derangement of the left knee joint with old chronic 
villus synovitis.  Later in March 1945, medical personnel at 
the 197th General Hospital applied a cast to the left knee.  
They removed the cast in April 1945.  The left knee showed 
improvement and he continued with physical therapy.  Several 
days later the left thigh muscles were noted to have 
atrophied 3/4 of an inch in comparison with the right.  The 
final diagnosis was moderate left knee strain of the internal 
ligament.  There is an April 1945 hospital note indicating 
that the veteran had internal derangement of the right knee.  
The service medical records do note that the appellant fell 
down an embankment as he alighted from a train.

At a February 1946 separation examination no musculoskeletal 
disorders were found.  A history of a left femur and patellar 
fracture in March 1945 was noted.

In February 1946, the veteran filed a claim with VA for 
compensation for a left knee disorder.

In March 1946 the RO granted service connection for residual 
fracture of the left patella and femur and assigned a 10 
percent rating.  In November 1948 the RO continued the 10 
percent rating.  

VA examined the veteran in March 1951.  According to the 
examination report, an x-ray study of the right knee was 
normal.  Physical examination of the right knee revealed no 
swelling, limitation of motion, ankylosis, muscle atrophy, or 
crepitation.  The veteran, however, favored the right leg on 
deep knee bends.  The diagnosis was symptomatic residuals of 
a right knee fracture.  VA did not examine the left knee.

Based on this examination report, in June 1951 the RO reduced 
the service-connected left knee disability to a 
noncompensable rating, and granted service-connection for 
internal derangement of the right knee.  The RO based this 
decision on the April 1945 service medical record that noted 
internal derangement of the right knee.

In July 1952, the veteran submitted a private medical record 
from H.W. Brettell, M.D.  Dr. Brettell stated that he had 
treated the veteran in July 1952 for internal derangement of 
the right knee.  

VA examined the veteran in September 1952.  According to the 
examination report, the left knee was normal.  The medial 
meniscus of the right knee was tender with slight crepitus of 
the cartilage.  The right calf and thigh were atrophied 1/2 
inch.  The right knee had no limitation of motion.  The 
examiner observed a small 1/2-inch scar over the medial side 
of the right knee.  An x-ray study of the right knee showed 
little residual evidence of a fracture of the right femur and 
patella.  An x-ray study of the left knee showed evidence of 
a bipartite patella.

Based on the foregoing evidence, the RO assigned a 20 percent 
rating for the veteran's right knee disorder and continued a 
noncompensable rating for the left.  

VA examined the veteran in October 1957.  The examination 
report indicates that the right knee had slight internal 
derangement with slight flexion impairment.  The right tibial 
plateau was tender and the right calf muscle was slightly 
atrophied.  An x-ray study of the right knee was negative for 
bony pathology, and of the left showed a typical bipartite 
patella.  

Based on this examination, the RO in November 1957, reduced 
the rating for the right knee to 10 percent and continued a 
noncompensable rating for the left.

In December 1958, after a nationally authorized VA 
administrative review, the RO notified the veteran that it 
proposed to sever his service-connected bilateral knee 
disorders because the evidence of record showed that the RO 
had committed clear and unmistakable error when it originally 
granted service connection for the bilateral knee disorders.  
The RO encouraged the veteran to submit any additional 
evidence to show that service connection should be continued.

In response to the RO's letter, the veteran submitted a 
written opinion with a January 1959 statement from Robert 
Dunlap, M.D., the veteran's private physician.  In his 
statement, Dr. Dunlap indicated that the veteran had had a 
disabling difficulty with his right knee since his discharge 
from service and that, in fairness to him, VA should 
reinstate his disability claim.  Although Dr. Dunlap 
admittedly did not have access to the veteran's service 
medical records, based on the history provided to him by the 
veteran, he felt that the right knee was injured in service.  
To summarize, the veteran reported to Dr. Dunlap that he 
dislocated right knee in November 1944 during the initial 
breakthrough at the Battle of the Bulge.  Nevertheless, he 
stayed on the front lines.  Around March 1945 he injured his 
right knee again, and was hospitalized for several months.  
When the hospital released him his right knee was fine, but 
he favored his left knee.  The right knee did not bother him 
again until July 1952 when he dislocated it while dancing.  
Since then, he had dislocated the right knee on eight 
separate occasions.  Dr. Dunlap reported that physical 
examination revealed no gross bony abnormality, and there was 
no limitation of motion or evidence of muscular atrophy.  No 
x-rays were taken.

In February 1959, the RO severed the service-connected claims 
for internal derangement of the right knee, and left patella 
and femur fracture residuals based on the foregoing evidence. 

Evidence received since the RO's February 1959 notice of 
decision includes treatment records from Dr. Robert W. Beatty 
from September 1977 to May 1988; December 1997 and July 1998 
statements from J. Fraser Jackson, M.D. along with his 
treatment records from September 1996 to December 1997, a 
transcript of the veteran's testimony before a hearing 
officer at the RO in August 1998; and written statements 
provided by the veteran.

The treatment records from Dr. Robert W. Beatty from 
September 1977 to May 1988 essentially reflect treatment of 
conditions unrelated to the veteran's knees.  The records are 
negative for an opinion linking a current knee disorder to 
service. 

Dr. Jackson reported in his July 1998 statement that the 
veteran had been his patient since 1988, and that he had 
treated him for bilateral osteoarthritis of the knees.  Dr. 
Jackson noted by history that the veteran had incurred a 
fracture of the right patella with hemarthrosis while in 
combat during World War II.  Since the date of the original 
injury, osteoarthritis had gradually deteriorated the right 
knee causing increased pain.  This right knee condition now 
interfered with his ability to walk.  He also had a scar on 
the medial aspect of the right knee joint caused by 
arthrocentesis.  Dr. Jackson opined that the osteoarthritis 
was secondary to the war injury.  Dr. Jackson's records from 
September 1996 to December 1997 confirm that he had treated 
the veteran during that time.

According to the August 1998 transcript, the veteran 
testified that both of his current knee disorders were 
related to his service.  He recalled falling down an 
embankment and injuring his right knee.  His unit sent him to 
a hospital in Paris.  The hospital personnel treated him and 
placed his knee in a cast.  He did not recall having a 
problem with his left knee.  Although he recalled filing a 
claim while in service, he could not remember which knee 
bothered him.  He felt that the RO incorrectly severed his 
service-connected bilateral knee disorders in 1959, although 
he could not recall disagreeing with it at the time.  He 
indicated that his right knee has been bothering him ever 
since service, and his left knee problem developed later as a 
result of favoring the right.  When asked why he filed a VA 
claim in February 1946 for a left knee disability if he 
injured his right knee, he could not recall.  Nevertheless, 
the veteran recalled injuring both knees while in service.  
With respect to Dr. Jackson's opinion, the veteran reported 
that the doctor did not have access to his service medical 
records, and that Dr. Jackson based his decision on a history 
that he provided.  The veteran speculated that someone in 
service might have mistakenly entered the wrong knee into the 
records.  He stated that he received a scar on his right knee 
when a service doctor withdrew blood from his swollen knee.   

The veteran's written statements essentially echo his August 
1998 testimony.  

After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board finds that new and material evidence has 
been presented.  In this regard, the Board notes that with 
the exception of the Dr. Jackson's July 1998 opinion, none of 
the evidence is material because the evidence does not relate 
a current knee disability to service.  As such this evidence 
may not serve as a predicate to reopening the claim.

With respect to Dr. Jackson's July 1998 opinion, however, his 
diagnosis relating the current knee disorders to World War II 
combat service is sufficient to reopen this claim.  In this 
regard, the veteran did serve in combat, and his medical 
records do record that he fell down an embankment while on 
active duty.  Moreover, in March 1945 he was diagnosed with 
an internal derangement of the left knee, in April 1945 he 
was diagnosed with an internal derangement of the right knee, 
the left knee was casted for a period in 1945, and a VA 
examination in 1951 found symptomatic residuals of a right 
knee fracture.  This evidence, when combined with Dr. 
Jackson's statement and a corroborating statement from Dr. 
Dunlop, lead the Board to conclude that new and material 
evidence has been submitted.  Accordingly, the claim is 
reopened.

The Board now turns to whether the claim is well grounded, 
and as Dr. Jackson links the appellant's disorders to service 
the Board finds that the claims are plausible, and hence, 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for an internal 
derangement of the right knee, and left patella and femur 
fracture residuals, are reopened.

The claims of entitlement to service connection for an 
internal derangement of the right knee, and left patella and 
femur fracture residuals, are well grounded.


REMAND

In light of the foregoing findings, the Board believes that 
this case warrants review by a board certified orthopedist.  
Therefore, this case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims since July 1998.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified which have not been previously 
secured.

2.  Thereafter, the RO must refer the 
veteran's claims folder to a VA board 
certified orthopedist.  Following his/her 
review the orthopedist must offer an 
opinion whether it is at least as likely 
as not that any diagnosed knee disorder, 
involving either joint, is related to 
service.  The examiner should also offer 
an opinion whether it is at least as 
likely as not that one knee disorder 
caused or aggravates a disorder involving 
the other knee joint.  A complete written 
rationale for any opinion expressed must 
be provided.  If the examiner disagrees 
with the opinions offered by Drs. Dunlap 
and/or Jackson a detailed explanation for 
the reason why must be provided.  The 
report should be typed.

3.  After the development requested has 
been completed, the RO should review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted. 

The veteran need take no action until otherwise notified, but 
he and/or his 

representative may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

